Citation Nr: 0811623	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  01-01 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether a reduction in the disability rating for 
epidermophytosis and thomytosis of the back, neck, and thighs 
from 30 percent to 10 percent disabling, effective from 
August 1, 2004, was proper, including restoration of a 30 
percent rating.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1999 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In August 2005, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of this hearing is 
associated with the claims folder.

In June 2006, the Board notes that additional evidence (a VA 
treatment record dated in August 2005) was associated with 
the claims file after the issuance of the last supplemental 
statement of the case in November 2005, which was 
unaccompanied by a waiver of the veteran's right to have this 
additional evidence first considered by the RO.  In 
considering the propriety of a reduction, the focus is on the 
evidence available to the RO at the time the reduction was 
effectuated.  To the extent the submitted post-reduction 
medical evidence may be considered in the context of 
considering whether actual improvement was demonstrated, the 
Board finds that it is cumulative of evidence previously 
considered by the RO with respect to the clinical findings 
reported in the October 2005 VA examination report.   

As a point of clarification, the Board further notes that the 
scope of its review is limited to the propriety of the 
reduction of the veteran's disability rating for service-
connected epidermophytosis and thomytosis of the back, neck, 
and thighs.  Service connection is also in effect for (1) 
residuals of frostbite of the right foot, (2) residuals of 
second degree burns of the right arm, (3) residuals of second 
degree burns of the left forearm, and (4) residuals of a 
right shoulder abscess.  During the course of this appeal, 
the veteran and his representative at times referenced these 
additional service-connected disabilities in arguing that the 
reduction for the service connected epidermophytosis and 
thomytosis of the back, neck, and thighs was improper.  As 
noted, the severity of these additional disabilities is not 
for consideration in the instant appeal.  In a July 2003 
statement from the veteran's representative and at the August 
2005 RO hearing, however, the veteran and his representative 
did specifically contend that the veteran's service connected 
burns of the arms should be rated higher.  Therefore, this 
matter is referred to the RO for appropriate action.  Also, 
the veteran filed an application for a total disability 
rating based on individual unemployability in October 2001.  
This matter is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the veteran, 
he engaged in combat with the enemy during his period of 
active service in Vietnam.

2.  The medical evidence shows that the veteran has PTSD as a 
result of combat stressors during his period of active 
service in Vietnam.

3.  In a December 2003 rating decision, the RO proposed to 
reduce the evaluation for the veteran's epidermophytosis and 
thomytosis of the back, neck, and thighs from 30 percent to 
10 percent; the veteran was informed of the proposal by a 
letter dated in January 2004, and afforded a period of 60 
days in which to submit additional evidence.

4.  By rating decision dated in April 2004, the evaluation 
for the veteran's epidermophytosis and thomytosis of the 
back, neck, and thighs was reduced to 10 percent, effective 
August 1, 2004; the evidence of record at that time and since 
that time demonstrates that the veteran's skin disability is 
not productive of constant itching, extensive lesions, or 
marked disfigurement, and does not affect 20 to 40 percent of 
his entire body or 20 to 40 percent of his exposed areas.



CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).

2.  The 30 percent rating for epidermophytosis and thomytosis 
of the back, neck, and thighs was properly reduced to 10 
percent, effective August 1, 2004; a disability rating in 
excess of 10 percent is not warranted for the disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.7, 4.118, 
Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the fully favorable finding with regard to the 
issue of entitlement to service connection for PTSD, the 
Board finds that no further discussion of VCAA compliance is 
necessary.  As for the propriety of reduction of the skin 
disability evaluation, the issue here does not arise from the 
receipt of a "substantially complete application" from the 
veteran under 38 U.S.C.A. § 5103(a).  Rather, the 
notification requirements are set forth in 38 C.F.R. 
§ 3.105(e) for these types of issues and have been complied 
with in this case as detailed below.  




Analysis

1.	PTSD

VA regulation 38 C.F.R. § 3.304(f) (2007) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressors are related to combat.  
In a July 2000 statement, the veteran reported on stressors 
that included exposure to 
a "massive fire fight" with the enemy four days after his 
arrival to the base camp in "Tay-Innth Province" in July 
1966.  Mortars were dropped in front of his gun [GUN-6, a 105 
howitzer] and they returned fire.  He maintained that three 
of his best friends, with whom he went through basic 
training, were on guns 2 and 3, and he could see from a 
distance that they were getting "hammer[ed]" by incoming 
rounds.  His friends were among the wounded and had to be 
evacuated.  According to a June 2006 stressor statement and a 
follow-up July 2006 statement from the veteran's 
representative, the veteran served in the Republic of Vietnam
with B Battery 3rd of 82nd Artillery.  He claimed that he was 
exposed to fire from rockets and mortar in July or August 
1966.  During an engagement, he recalled that he was forced 
to fire his gun from gunpoint by his superior because he had 
frozen at the gun.  In his statements of record, the veteran 
primarily contended that he served in Vietnam from July 1966 
to July 1967.  

The Board notes that the ordinary meaning of the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
Id.  

Through no fault of the veteran, his service personnel 
records are not available according to a response from the 
National Personnel Records Center (NPRC) in April 2002.  In 
such cases, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt-rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The veteran's DD Form 214 shows that he served in the USARPAC 
[United States Army Pacific] for 11 months and 23 days.  He 
was awarded the Vietnam Service Medal and Vietnam Campaign 
Medal.  His military occupational specialty was a "13A10 FA 
Basic" [i.e., a cannoneer, Forward Artillery].  His service 
medical records include an Abstract of Service, reflecting 
his assignment to Battery B, 3/82, 196 Brigade from July 1966 
to July 1967.  A field medical card further reflected that he 
was assigned to Battery B, 3/82 in Artillery in Tay Ninh.  
The veteran submitted military abstracts, including portions 
from a Daily Staff Journal or Duty Officer's Log, in support 
of his claim.  An undated entry in the journal/log noted that 
the B/3/82 Artillery received incoming mortar rounds.  In a 
summary of enemy activity at Tay Ninh Province for August 
1966, it was noted that the 3/82 Artillery located a "105mm 
Dud."  Another record noted that in 1966 and 1967, 3/82 
Artillery, including Battery B, provided artillery support 
for the defense of Tay Ninh base camp and "DS" for the 
Brigade.  Another record noted that the 82nd Artillery 
sustained casualties as the result of receiving approximately 
10 incoming mortar or rifle grenade rounds in August 1966. 

The veteran's DD Form 214 shows that he was not personally 
awarded any awards or decorations indicative of combat 
service, but the military abstracts show that his unit had 
engaged in an encounter with the enemy in August 1966.  The 
benefit-of-the-doubt rule in 38 U.S.C. § 5107(b) applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  VAOPGCPREC 12-99.  
The Board resolves all reasonable doubt in favor of the 
veteran and finds that he engaged in combat with the enemy.  
Accordingly, as some of the veteran's claimed stressors are 
related to that combat and consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony regarding the reported stressors is accepted as 
conclusive evidence as to their actual occurrence.

With regard to the first criterion and third criterion 
required to establish service connection for PTSD, VA 
discharge summaries of hospitalizations in January and 
February of 2000 and August and September of 2001 show that 
the veteran was diagnosed with PTSD in accordance with 
38 C.F.R. § 4.125(a).  The diagnosis of PTSD was based, in 
part, on the claimed in-service stressors of the veteran 
being exposed to enemy fire and being forced to fire his gun 
by gunpoint, which the Board has accepted as actual 
occurrences.  VA treatment records dated through December 
2004 show that the veteran continues to be treated for PTSD.  
Thus, the veteran has been diagnosed with PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
in-service stressors.  

Consequently, the veteran meets all three criteria of 
38 C.F.R. § 3.303(f) (2007) for a grant of entitlement to 
service connection for PTSD. 



2.	Propriety of Reduction

The only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
A claim stemming from a rating reduction action is a claim as 
to whether the reduction was proper, not whether the veteran 
is entitled to an increased rating.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 279-80 (1992) (citing Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991)).

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2007).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2007).

The provisions of 38 C.F.R. § 3.344(c) (2007) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more).

In the instant case, a 30 percent rating for epidermophytosis 
and thomytosis of the back, neck, and thighs under Diagnostic 
Code 7806 was in effect from December 2, 1993 to July 31, 
2004.  Since that period is more than five years, the 
provisions of 38 C.F.R. § 3.344(a) and (b) regarding 
stabilization of disability ratings apply.  38 C.F.R. § 
3.344(c) (2007).

For the rating criteria in effect prior to August 30, 2002, 
under Diagnostic Code 7806, a noncompensable rating is 
assigned where the skin disability is productive of slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is assigned where 
the skin disability is productive of exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent rating is assigned where the skin 
disability is productive of constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned where the skin disability is productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

For the rating criteria in effect beginning August 30, 2002, 
under Diagnostic Code 7806, if the skin disorder covers an 
area less than 5 percent of the entire body or less than 5 
percent of the exposed areas affected, and no more than 
topical therapy was required during the past 12-month period, 
a noncompensable rating is assigned.  A 10 percent rating is 
assigned where the skin disorder covers an area of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected; or requires intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned where the skin 
disorder covers 20 to 40 percent of the entire body or 20 to 
40 percent of the exposed areas are affected; or, systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 
rating of 60 percent is assigned where the skin disorder 
covers an area of more than 40 percent of the entire body or 
more than 40 percent of the exposed areas affected; or, 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).    

In a September 1982 rating decision, the code sheet reflects 
that the RO only initially granted service connection for 
epidermophytosis and onychomycosis of the back and assigned a 
10 percent disability rating.  

In an October 1994 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 30 percent on 
the basis that the veteran's skin condition was previously 
primarily on his back and lower neck but had now spread to 
his thighs and trunk and had not improved with the use of 
ointments.  

The veteran underwent a VA examination in March 1996.  He 
complained of recurrent itchy blotches of the neck, back, 
arms, legs, and knuckles, which were worse in the summertime.  
He also complained of a fungal infection of the feet and 
toenails.  The examination revealed diffuse xerosis and post-
inflammatory hyperpigmentation of the neck, elbows, knees, 
and knuckles and subungual hyperkeratosis of the toenails.  
Diagnoses of atopic dermatitis and moccasin tinea pedis and 
onychomycosis were noted. 

In a March 1996 rating decision, the RO noted that the 
clinical findings reported in the March 1996 VA examination 
report showed stabilization and/or improvement of the 
veteran's skin disability.  The RO, however, continued the 
current evaluation and noted that an examination may be 
requested in the future to confirm sustained improvement.  

The veteran under a VA examination in August 2000.  The 
veteran reported a history of epidermophytosis of the back, 
neck, and thighs, that was darker, itchy, and worse in the 
summertime.  The examination revealed no evidence of 
epidermophytosis at that time on his back, neck, or thighs.  
There was mild patchy post-inflammatory hyperpigmentation of 
the inner thighs.  The groin was clear, and there were no 
excoriations or active lesions otherwise.  The examiner 
provided a diagnosis of history of dermatophytosis of the 
back, neck, and thighs, inactive at this time.  

In October 2001, the veteran filed a claim for an increased 
rating.  

The veteran under a VA examination in August 2002.  The 
report on the examination noted that the veteran gave a 
history of a fungal infection since 1966 of his arms, thighs, 
back, and groin.  He claimed that the condition was still 
present.  The exam revealed that his back, groin, and thighs 
were clear.  

In a December 2003 rating decision, the RO proposed to reduce 
the evaluation for the veteran's epidermophytosis and 
thomytosis of the back, neck, and thighs to 10 percent as the 
medical evidence showed an improvement in the disability.  
The veteran was informed of the proposal by a letter dated in 
January 2004, and afforded a period of 60 days in which to 
submit additional evidence. 

By a rating decision dated in April 2004, the disability 
rating for the veteran's epidermophytosis and thomytosis of 
the back, neck, and thighs was reduced to 10 percent, 
effective August 1, 2004.  The RO assigned a 10 percent 
disability rating under the new schedule for evaluating skin 
disorders based on the VA examinations conducted in August 
2000 and August 2002, which showed that the condition of the 
back, neck, and thighs was inactive on examination. (In the 
February 2005 statement of the case, the RO included an 
evaluation of the veteran's skin disability under the old 
schedule.)  

Thereafter, the July 2004 VA examination report showed that 
the veteran's complaints were limited to dark blotches over 
his neck, shoulder, and back that made him itch and scratch.  
The examination revealed grouped hyperpigmented macules 
present over the left side of his neck.  His chest was clear.  
On his back, there was a pigmented macule over the right 
scapula.  [Separate service connection is in effect for the 
scar from an abscess.]  The examiner noted that a dermatology 
note from November 2003 indicated that the lesion over the 
neck was felt to be a nevus.  It was noted that the veteran 
reported that it developed after his time in Vietnam.  The 
examiner noted an assessment of nevus of the left side of 
neck.  The examiner indicated that the total area involved 
was less than 1 percent.  (The examiner's total area 
assessment included parts of the veteran's body that are not 
service connected.)

At the RO hearing in August 2005, the veteran testified that 
his skin condition was worsening and that he was developing 
more skin irritations all over his body causing him to grow 
warts on the back of his head, in his genital area, and one 
on the back of his spinal cord.  He complained about the skin 
on his foot.  He claimed that the warts were static.  He 
indicated that his skin condition appeared all year round.  

An August 2005 VA treatment record noted that the veteran's 
main concern was his "foot rash."  He also complained of 
itching and bumps on his back and chest.  The examination 
revealed a fleshy papule on his scalp.  There were a "few" 
scattered follicular pinpoint pustules and papules on his 
chest and back.  There was a verruvous papule near the corona 
of his penis.  There was bilateral thick scaling in moccasin 
distribution on his feet, and all toenails were dystrophic.  
The examiner diagnosed tinea pedis/onychomycosis of the feet, 
folliculitis of the back and chest, and condyloma accuminata 
of the penis.  

Thereafter, the October 2005 VA examination report showed 
that the veteran only complained, in relevant part, of a skin 
condition of his neck and the back of his shoulders.  He 
mentioned that the prescribed creams had alleviated the 
pruritus but did not completely resolve the rash.  He 
described the skin condition as a chronic condition with 
intermittent increased worsening.  He usually had episodes 
two to three times a year, particularly during warm weather.  
These episodes usually lasted one to two weeks at a time 
before resolving.  He maintained that the last occurrence was 
one month ago and had lasted two weeks.  The skin examination 
revealed patches of a hyperpigmented rash on the lateral neck 
wall close to the sternum and the left scapular area.  These 
patches were superficial and without deep tissue involvement.  
They did not have a scaly appearance.  They were covered.  
Therefore, the percentage of total exposed area was 0 
percent.   The total percentage of body surface area affected 
was less than 0.5%.  

As previously noted, in considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether actual improvement was 
demonstrated.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-
82 (1992).  In addition, it must be determined that an 
improvement in a disability has actually occurred and that 
such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993).

Although the veteran disputes the reduction of his disability 
rating, he has not provided such evidence as would show that 
the results of the August 2000 and August 2002 examinations 
are inaccurate.  As early as the March 1996 VA examination, 
the veteran's skin disability did not reflect the severity of 
the symptomatology associated with a 30 percent disability 
under the old rating criteria.  At that time, the veteran 
only complained of recurrent not constant itchy blotches of 
his skin.  The examination also did not reveal extensive 
lesions or marked disfigurement.  By the August 2000 and 
August 2002 examinations, the skin condition was inactive.  
The evidence of record at the time of the rating decision 
reducing the evaluation indicated overall sustained 
improvement in the veteran's skin disability.  

Moreover, the medical evidence associated with the claims 
file since the reduction continues to support the assignment 
of no more than a 10 percent rating under the old and new 
rating criteria.  At the July 2004 VA examination, the 
veteran's complaints, in pertinent part, were limited to his 
neck and back-the original affected areas for which the 
initial 10 percent rating was based according to the October 
1994 rating decision.  At the August 2005 hearing, the 
veteran complained of newly developed warts of his head, 
genital area, and back, but service connection is only in 
effect for a skin disease process manifested by a rash.  The 
Board adds that separate service connection is in effect for 
a skin condition of the right foot and service connection has 
never been established for a condition of the left foot.  His 
complaints referable to his feet as well as the burn scars on 
his forearms are beyond the scope of this appeal.  As for the 
folliculitis on the veteran's back and chest noted on 
examination in August 2005, the examiner described that there 
were only a "few."  At the October 2005 VA examination, the 
veteran's complaints, in pertinent part, were again limited 
to his neck and back, including the shoulders, and the 
examination only revealed a rash of the neck and left 
shoulder.  The veteran continued to maintain that the skin 
disability was recurrent, and he noted that the prescribed 
creams had alleviated the itching.  The medical evidence 
shows that the veteran's skin disability is not manifested by 
constant itching, extensive lesions, or marked disfigurement 
such that a 30 percent rating under the old criteria of 
Diagnostic Code 7806 would be warranted.  The medical 
evidence clearly further shows that his skin disability does 
not affect 20 to 40 percent of his entire body or 20 to 40 
percent of his exposed areas such that a 30 percent rating 
under the new criteria of Diagnostic Code 7806 would be 
warranted.  Thus, the post-reduction medical evidence 
continued to show actual improvement.

Accordingly, the Board finds that the evidence supports the 
RO's determination that a reduction in the evaluation to a 10 
percent rating was warranted.  In addition, the record 
reflects that the RO complied with the due process 
requirements for reducing the evaluation.  

As discussed in the introduction portion of this decision, 
the only issue before the Board for appellate review involves 
a review of the reduction in the veteran's disability rating.  
The Board emphasizes to the veteran and his representative 
that the veteran may always initiate another claim for an 
increased evaluation if the veteran feels his 
epidermophytosis and thomytosis of the back, neck, and thighs 
has increased in severity.

        (CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.

Reduction in the disability rating for epidermophytosis and 
thomytosis of the back, neck, and thighs from 30 percent to 
10 percent disabling, effective from August 1, 2004, was 
proper, and the appeal for restoration of the 30 percent 
rating is denied. 



______________________________________________
CHERYL L. MASON
 Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


